TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00171-CV




Aaron Rents, Inc., Appellant


v.


Travis Central Appraisal District, Travis County Appraisal Review Board,
and Travis County Tax Assessor Collector, Nelda Wells Spears,
in Her Official Capacity, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN401079, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




O R D E R 

PER CURIAM

                        The mandate in this cause issued by this Court on November 21, 2006, is hereby
withdrawn.
                        It is so ordered this 1st day of December 2006.
                        \
Before Chief Justice Law, Justices B. A. Smith, Patterson, Puryear, Pemberton and Waldrop
Filed: December 1, 2006
Do Not Publish